Citation Nr: 0908458	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  08-31 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for claimed bilateral 
hearing loss (BHL).  

2.  Entitlement to service connection for claimed tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran.





ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 RO rating decision.  

The Veteran testified before the undersigned Veterans Law 
Judge in a videoconference hearing from the RO in February 
2009.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The matters of whether compensation benefits are payable to 
the service-connected bilateral hearing loss and tinnitus are 
addressed in the REMAND portion of this document and are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal have been accomplished.  

2.  The Veteran currently is shown to have hearing loss and 
tinnitus that as likely as not is due to the exposure to 
acoustic trauma beginning with his combat service in the 
Republic of Vietnam.  


CONCLUSIONS OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by bilateral hearing loss and tinnitus 
are due to disease or injury that was incurred in service.  
38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(c) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

Considering the record, and in light of the favorable action 
taken hereinbelow, the Board finds that all notification and 
development action needed to render a fair decision on the 
issues herein decided has been accomplished.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 § 
3.303(d).  

In the alternative, service connection may be awarded 
pursuant to 38 C.F.R. § 3.303(b) for a "chronic" condition, 
such as bilateral hearing loss and tinnitus, when a chronic 
disease manifests itself in service, or within the applicable 
presumptive period under 38 C.F.R. § 3.307, and the Veteran 
currently has the same condition.  38 C.F.R. § 3.303(b)  

According to 38 C.F.R. § 3.303(b), if the condition is not 
"chronic" under 38 C.F.R. § 3.309, service connection may 
be granted where a disease manifests itself in service (or 
within the presumptive period) but is not identified until 
later, and the evidence shows (a) a continuity of related 
symptomatology after discharge and (b) that the present 
condition is related to that symptomatology.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

The Veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  

Given the Veteran's inherently credible assertions regarding 
extensive noise exposure in connection with his combat 
service in the Republic of Vietnam, the Board finds that a 
reasonable basis has been presented for the linking the 
claimed hearing loss and tinnitus to service.  The recent VA 
treatment records, in the Board's opinion, also are 
sufficient to establish that the Veteran suffers from current 
hearing loss and tinnitus in this case.  

Moreover, the recent hearing testimony serves to establish a 
continuity of symptomatology for the purpose of linking the 
onset of the Veteran's current hearing problems to service.  

Accordingly, in resolving all reasonable doubt in the 
Veteran's favor, service connection for hearing loss and 
tinnitus is warranted.  


ORDER

Service connection for hearing loss is granted.  

Service connection for tinnitus is granted.  


REMAND

According to his DD214, the Veteran was awarded the Combat 
Infantry Badge based on this service.  The record also shows 
that the Veteran served in the Republic of Vietnam from 
September 1966 to September 1967.  

During his hearing, the Veteran testified to being exposed to 
acoustic trauma on several occasions during his service in 
the Republic of Vietnam.  He noted exposure to small arms 
fire, which included defending a bunker attacked by the 
enemy.  He also described an incident in which he was riding 
in a jeep without ear protection while directly underneath an 
artillery piece when it fired.  

Since the service records provide objective evidence that the 
Veteran personally participated in combat with the enemy, his 
statements must be afforded significant deference.  See 38 
U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet App 521, 524 
(1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed.Cir. 
1996).  

More recently, a VA medical center (VAMC) treatment note from 
June 2005, documented the Veteran complaints of "slight" 
hearing loss.  Similarly, a July 2007 note indicated a 
positive for hearing loss and tinnitus.  

In light of this record, the Board finds that a VA 
audiological evaluation is necessary to determine current 
extent of the Veteran's hearing loss and tinnitus.  
Accordingly, the RO should arrange for the Veteran to undergo 
a VA audiological examination.  

Accordingly, the case is REMANDED to the RO for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should arrange for the Veteran 
to undergo a VA audiological evaluation 
to determine the current severity of the 
service-connected hearing loss and 
tinnitus.  

The entire claims file must be made 
available to the examiner designated to 
evaluate the Veteran.   

All appropriate tests and studies (to 
include audiometry, and speech 
discrimination testing, for each ear) 
should be accomplished and all clinical 
findings should be reported in detail.  

2.  After completing all indicated 
development, the RO should readjudicate 
the claim for compensation benefits for 
the service-connected hearing loss and 
tinnitus in light of all pertinent 
evidence and legal authority.  If any 
benefit sought on appeal remains denied, 
the RO should furnish the Veteran and his 
representative with a responsive 
Supplemental Statement of the Case (SSOC) 
and afford them with an opportunity to 
response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the remanded matters, but need take no further 
action unless otherwise notified.  Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


